Exhibit 10.5

[g56881kiimage002.gif]

BILL OF SALE

 

Date:

 

March 15, 2005

 

 

 

Sellers:

 

GREG MARTIN

 

 

6032 Canvas Back Dr., Frisco, TX 75034

 

 

fax: (214) 853-5538

 

 

 

 

 

STEVEN BENAVIDES

 

 

1740 Elmhurst Ct., Prosper, TX 75078

 

 

fax: (214) 853-5538

 

 

 

Buyer:

 

BLUE WIRELESS & DATA, INC.

 

 

3001 Knox St., Suite 401, Dallas, TX 75205

 

 

Contact: John W. Mills, III, COO

 

 

fax: (214) 389-2167

 

 

 

Company:

 

DSG TECHNOLOGY, INC. d/b/a PANABAND

 

 

4760 Preston Road, Suite 244-272, Frisco, Texas 75034

 

 

 

Interest:

 

100% of the equity ownership of Company, its capital accounts, all rights

 

 

represented by such equity interests, and all goodwill associated therewith.

 

 

 

Consideration:

 

The “Consideration” shall be inclusive of all of the following:

 

 

 

 

 

1.

A Convertible Debenture in the principal amount of $1,000,000, which is attached
hereto as Exhibit 1; and

 

 

2.

A Secured Promissory Note in the principal amount of $445,092, secured by a
Stock Pledge Agreement, both of which are attached hereto as Exhibit 2.

Recitals

 

WHEREAS:

 

A.           The Company is engaged in the provision of broadband wireless
Internet service.

B.             Sellers are the sole shareholders of the Company.

C.             Buyer wishes to pay Sellers the Consideration for the purchase of
the Interest, and upon the terms and subject to the conditions set forth in the
Stock Purchase Agreement executed by the parties on the same date hereof (“Stock
Purchase Agreement”).

D.            Sellers wish to sell Buyer the Interest in exchange for the
Consideration, and upon the terms and subject to the conditions set forth in the
Stock Purchase Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, and covenants hereinafter set forth, and for other
good and valuable consideration, including the Consideration as herein defined,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

1.                                       Stock Purchase Agreement.  This Bill of
Sale is being executed and delivered pursuant to the terms of that certain Stock
Purchase Agreement, dated as of the Closing Date, by and among Sellers and
Buyer.  Capitalized terms used in this Bill of Sale and not otherwise defined
shall have the meanings assigned in the Stock Purchase Agreement.  Furthermore,
the parties do each hereby reaffirm, attest to, acknowledge, ratify and fully
incorporate the terms of the Stock Purchase Agreement with their execution of
this Bill of Sale.

 

2.                                       Sale and Purchase.  Sellers hereby
assign, transfer, convey, and sell to Buyer, the Interest, as

 

 

Initials:

 

 

 

1

--------------------------------------------------------------------------------


 

defined herein, together with the Company’s related capital accounts, all rights
represented by such shareholder interests, and all goodwill associated
therewith, according to and under the terms and conditions and representations
of the Stock Purchase Agreement.

 

3.                                       Payment of Consideration.   Buyer
hereby pays, grants and transfers to Seller, and Seller hereby acknowledges
receipt of as full and complete consideration for the Interest, the
Consideration.

 

4.                                       Other Documents.  Each party shall
promptly execute and deliver to the other party all such further instruments,
assignments, assurances and other documents as such party may reasonably request
in connection with its performance under this Bill of Sale and the transactions
contemplated hereby and by the Stock Purchase Agreement.

 

5.                                       Delivery of Property.  Sellers hereby
represent, warrant and certify to Buyer that on or before the date hereof,
Sellers have delivered to Buyer all of the Company property in their possession
or control or to which they have had access during their association with the
Company, and that they have retained no copy thereof.

 

6.                                       Warranty.  Sellers, for themselves and
their personal representatives and assigns, covenant and agree to warrant and
defend the transfer, assignment and conveyance of the Interest and Buyer’s title
thereto.

 

7.                                       Binding Effect; Permissibility of
Assignment.  This Bill of Sale and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, and all future shareholders of the Company.

 

8.                                       Governing Law and Jurisdiction.  This
Bill of Sale shall be governed by and construed in accordance with the laws of
the State of Texas, without reference to its conflict of laws rules. 
Jurisdiction and venue shall reside exclusively in the courts of Dallas County,
Texas.

 

9.                                       Severability.  If any provision of this
Bill of Sale is held to be invalid or unenforceable by any court of competent
jurisdiction, it is the intent of all of the parties that all other provisions
of this Bill of Sale be construed to remain fully valid, enforceable and binding
on the parties.

 

10.                                 Equitable Remedies.  In the event of any
breach of this Bill of Sale or the Stock Purchase Agreement, the provisions of
this Bill of Sale may be enforceable in a court of equity by a decree of
specific performance.  Any equitable remedy shall not be exclusive and shall be
in addition to any other remedy available.

 

11.                                 Power to Bind.  A responsible officer of the
Company and the Buyer has read and understands the contents of this Agreement
and is empowered and duly authorized on behalf of the Company and the Buyer to
execute it.

 

12.                                 Plurality   When the context requires,
singular nouns and pronouns include the plural.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Bill of Sale effective on the Date first stated
herein.

 

SELLERS:

 

 

 

/s/ Greg Martin

 

/s/ Steven Benavides

 

GREG MARTIN

STEVEN BENAVIDES

 

 

STATE OF TEXAS

 

COUNTY OF DALLAS

 

 

 

This instrument was acknowledged before me on the 15th of March, 2005, by GREG
MARTIN.

 

 

 

/s/ Marcella Smith

 

 

Notary Public, State of Texas

 

 

BUYER:

 

 

 

/s/ John W. Mills, III

 

 

BLUE WIRELESS & DATA, INC.

 

John W. Mills, III, COO

 

 

 

STATE OF TEXAS

 

COUNTY OF DALLAS

 

 

 

This instrument was acknowledged before me on the 14th of March, 2005, by John
W. Mills, III, COO of BLUE WIRELESS & DATA, INC., on behalf of said corporation.

 

 

 

 

 

/s/ Marcella Smith

 

 

Notary Public, State of Texas

 

 

 

 

COMPANY:

 

 

 

/s/ Greg Martin

 

 

DSG TECHNOLOGY, INC. d/b/a PANABAND

 

Greg Martin, CEO

 

 

 

STATE OF TEXAS

 

COUNTY OF DALLAS

 

 

 

This instrument was acknowledged before me on the 15th of March, 2005, by Greg
Martin, CEO of DSG TECHNOLOGY, INC. d/b/a PANABAND, on behalf of said
corporation.

 

 

 

/s/ Marcella Smith

 

 

Notary Public, State of Texas

 

3

--------------------------------------------------------------------------------